                         UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF INDIANA
                             SOUTH BEND DIVISION


 KATIA HILLS,                                    )
                                                 )
        Plaintiff,                               )
                                                 )
        v.                                       )
                                                 )      CASE NO. 3:17-cv-556-JD-MGG
 AT&T MOBILITY SERVICES, LCC,                    )
 a/k/a AT&T Mobility LLC, et al.,                )
                                                 )
        Defendants.                              )

                                OPINION AND ORDER

       On May 14, 2018, Plaintiff, Katia Hills (“Hills”), filed her Motion for Leave to

Add New Party and Class Action Allegations to Second Amended Complaint. [DE 36].

Hills seeks the Court’s permission to add Cynthia Allen as an additional named

plaintiff in her putative class action. On May 29, 2018, Defendants, AT&T Mobility

Services LLC (“AT&T Mobility”) and AT&T Services, Inc. (“AT&T Services”)

(collectively “AT&T”) filed their Memorandum of Law in Opposition to Plaintiff’s

Motion for Leave to Amend. [DE 44]. Hills’s Motion to Amend became ripe on June 5,

2018, when she filed her reply brief. [DE 48].

       On the same day, Hills also filed a Conditional Motion to Transfer Venue [DE

47]. Hills asks the Court to transfer this case to the Northern District of Georgia in the

event she is not granted permission to add Allen as a plaintiff in this action. AT&T

objected to the requested transfer in their response brief filed on June 19, 2018 [DE 53].

The Motion to Transfer became ripe when Hills filed a reply brief on June 26, 2018. [DE
54]. Notably, Hills filed a Notice on August 3, 2018, informing the Court that the day

before, Cynthia Allen filed a complaint in the Northern District of Georgia to preserve

her claims in case Hills’s Motion to Amend is denied in this Court. [DE 57].

       As explained below, the Court grants Hills’s Motion to Amend as to the class

action allegations but denies the Motion to Amend as to the addition of Allen as a

plaintiff. Further, the Court denies Hills’s Motion to Transfer.

I.     RELEVANT BACKGROUND

       This action arises from AT&T’s alleged violations of Title VII of the Civil Rights

Act of 1964 (“Title VII”), the American with Disabilities Act (“ADA”), and the Family

Medical Leave Act (“FMLA”) related to Hills’s employment with an AT&T Mobility

retail store in Indiana, between April 2014 and July 2015. Hills filed her original

complaint with this Court on July 14, 2017, alleging disparate treatment based on sex

arising from her pregnancy as well as claims of sexual harassment under Title VII;

failure to provide a reasonable accommodation under the ADA; and interference and

retaliation under the FMLA.

       In support, Hills alleged discrimination in AT&T’s application of its “Sales

Attendance Guidance” policy (“SAG”) under which employees accrue “points” or

fractions thereof for unexcused absences and tardiness. Points can be avoided if an

absence qualifies as “excused” under SAG. SAG delineates thirteen categories of

excused absences, none of which explicitly relate to pregnancy. Hills was terminated

after accruing points under SAG for a series of unexcused absences arising from her

pregnancy. Hills alleges that AT&T applied SAG more strictly against her than against

                                             2
male or non-pregnant employees; that her store manager was hostile toward her

pregnancy; and that her FMLA request related to her pregnancy was denied

improperly. On February 6, 2018, however, Hills filed her First Amended Complaint—

the current operative complaint—raising only the FMLA claims.

       Meanwhile, Hills had filed an Amended Charge of Discrimination with the

Equal Employment Opportunity Commission (“EEOC”) adding claims that similarly

situated employees were being treated like her. Allen also had a similar Charge

pending before the EEOC. Allen, an AT&T Mobility employee in two New York stores

and one Nevada store from December 2012 through April 2017, had received excused

leave for her pregnancy-related medical needs for her two pregnancies in New York but

was terminated in Nevada after accumulating points during her third pregnancy and

while tending to her newborn child. In her EEOC Charge, Allen alleged that she was

unable to secure excused absences and faced hostility from her Nevada store manager,

without help from an area manager, when seeking assistance with her FMLA requests

under SAG.

       Both EEOC Charges explained that AT&T amended SAG in the spring of 2015, in

the middle of both Hills’s and Allen’s tenure with AT&T Mobility. Hills outlined the

changes to the point accrual policy, including but not limited to, a shift in who was

authorized to make exceptions in the application of SAG. Hills reported that the old

policy allowed exceptions to SAG “in an employee’s supervisor’s discretion” while the

new policy allowed SAG exceptions “at the company’s discretion.” [Compare DE 30-1 at

4, ¶ 8, with DE 30-1 at 5, ¶ 11].

                                            3
       After Hills informed this Court of the pending status of both hers and Allen’s

EEOC Charges through a motion to stay [DE 18] and a subsequent status report [DE 30],

the Court directed her to request a Right to Sue letter from the EEOC to keep this case

progressing. [DE 32]. Having timely made that request, Hills filed the instant Motion to

Amend on May 14, 2018. Hills’s proposed Second Amended Complaint adds Allen as a

named plaintiff and presents class action allegations focused on the alleged creation,

implementation, and enforcement of SAG by a corporate level committee rather than by

local managers. [DE 37].

       AT&T does not object to the addition of class action allegations, but argues that

Allen cannot be joined because (1) her claims do not arise out of the same transactions

or occurrences as required under Fed. R. Civ. P. 20, (2) Allen’s and Hills’s claims turn on

disparate evidence and witnesses, and (3) the proposed joinder would be futile because

this Court does not have personal jurisdiction over AT&T with respect to Allen’s claims.

AT&T also objects to Hills’s alternative motion for transfer contending that (1) Hills is

attempting improper forum shopping by seeking transfer, (2) Georgia is neither a

proper nor convenient forum given the location of key witnesses in Indiana not

Georgia, and (3) the interests of justice related to judicial efficiencies favor this forum.

Hills, on the other hand, argues that the interests of justice warrant transfer—in the

event Allen is not added as a plaintiff in this action—to prevent inconsistent results

between her putative class action here and the Allen putative class action already filed

in Georgia.



                                              4
II.    ANALYSIS

       A.     Amend to Add Class Allegations

       Without any objection from AT&T, the Court finds no reason to deny Hills’s

request to amend her complaint to add class action allegations. Moreover, granting this

requested amendment comports with the liberal standard for amendment set forth in

Fed. R. Civ. P. 15(a)(2), which provides that the court should “freely give leave” to

amend a pleading “when justice so requires.” See also Koeneke v. West, 791 F.3d 801, 807

(7th Cir. 2015).

       B.     Amend to Add Plaintiff

              1.      Rule 20 Same Transaction or Occurrence Requirement

       Hills’s request to amend her complaint to add Allen as named plaintiff, however,

cannot be granted. Under Fed. R. Civ. P. 20(a)(1), a court may grant permissive joinder

of a plaintiff only if the person seeking joinder seeks a right to relief “arising out of the

same transaction, occurrence, or series of transactions or occurrences; and any question

of law or fact common to all plaintiffs will arise in the action.” As to the first prong of

Rule 20(a)(1), “the Seventh Circuit has not yet fashioned a definitive standard for

determining what constitutes a single transaction or occurrence.” McDowell v. Morgan

Stanley & Co., 645 F. Supp. 2d 690, 694 (N.D. Ill. 2009); see also Bailey v. N. Trust Co., 196

F.R.D. 513, 515 (N.D. Ill. 2000); Maclin v. N. Telecom, Inc., No. 95 C 7485, 1996 WL 495558,

at *6 (N.D. Ill. Aug. 28, 1996). “As a result, district courts utilize a case-by-case approach

and consider the following factors:

                                               5
       [T]he time period during which the alleged acts occurred, whether the acts
       of discrimination are related, whether there were differing types of
       adverse employment actions, whether more than one type of
       discrimination is alleged, whether the same supervisors were involved,
       whether employees worked in the same department, whether employees
       were at different geographical locations, and whether a company-wide
       policy is alleged.

Id. (quoting Berry v. Ill. Dep’t of Human Servs., No. 00 C 5538, 2001 WL 111035, at *17

(N.D. Ill. Feb. 2, 2001)). Courts consider these factors in light of the purpose of Rule 20,

“to promote trial convenience and expedite the final determination of disputes, thereby

preventing unnecessary multiple lawsuits.” Maclin, 1996 WL 495558, at *6. Thus, Rule

20 is liberally construed to allow permissive joinder so as to promote judicial efficiency,

especially when there is no prejudice to the opposing party. United States v. Berg, 714

F.3d 490, 494 (7th Cir. 2013); In re Monon Tel. Co., 218 F.R.D. 614, 616 (N.D. Ind. 2003)

(citing Anderson v. Montgomery Ward & Co., 852 F.2d 1008, 1011 (7th Cir. 1988)). Courts

must “entertain[] the broadest possible scope of action consistent with fairness to the

parties” such that “joinder of claims, parties, and remedies is strongly encouraged.”

United Mine Workers of Am. v. Gibbs, 383 U.S. 715, 724 (1966).

       Here, Hills’s and Allen’s claims are both based on the accumulation of

attendance points under the SAG policy as the result of pregnancy-related absences.

However, they did not work in the same AT&T store; they had different supervisors

who were responsible to different district and area managers; and the Indiana and

Nevada stores where they worked at the time of the alleged discrimination were distant

from each other. Moreover, they both faced different pregnancy or child-rearing issues

that led to the assignment of attendance point and ultimately their terminations.

                                              6
       Hills relies heavily on her allegation that she and Allen were discriminated

against because of the same company-wide policy, the SAG policy. Indeed, Hills’s

proposed Second Amended Complaint does frame the class allegations as related to

SAG as well as alleging corporate rather than local application of SAG to individual

employees like herself, Allen, and others similarly situated. However, both Hills’s and

Allen’s EEOC Charges [DE 30-1 and DE 30-2] are fundamentally grounded in alleged

discrimination based upon the conduct of the local supervisors and managers without

any specific corporate allegations beyond the existence of policies and a patterns or

practices of discrimination that continue to affect them and those similarly situated.

       As a result, Hills’s and Allen’s situations resemble the situation faced in

McDowell despite Hills’s argument to the contrary. In McDowell, the court was

presented with a motion to sever for improper joinder arguing that the plaintiffs’ claims

did not arise out of the same transaction, occurrence, or series of transactions or

occurrences as required under Fed. R. Civ. P. 20. 645 F. Supp. 2d. at 695. The McDowell

plaintiffs alleged discriminatory conduct based upon a company-wide policy, but the

court noted that the relevant conduct was rooted in the individual decisions of different

supervisors, at different times, in four different offices. 645 F. Supp. 2d at 695.

Accordingly, the court in McDowell found that the claims challenged not only the policy

but also the individual discretionary decisions of the supervisors applying the policy.

Id. The McDowell plaintiffs also disputed whether the success of their claims was

dependent upon the individualized discretionary decision. Id. Yet the court in McDowell

found that the relevant decisions were nevertheless personalized and disconnected such

                                              7
that they were not intertwined or sufficiently related to justify joinder. Id. at 695–96.

Therefore, the court found misjoinder and severed the case for lack of a common

transaction or occurrence. Id. at 697. 1

        In distinguishing McDowell, Hills directs the Court’s attention to the fact that she

is attempting to add Allen as a named plaintiff in a putative class action rather than as a

co-plaintiff in an individual action like McDowell. In support, Hills cites to multiple

cases suggesting that addition of a named plaintiff is a common and routine feature of

class action litigation. [DE 48 at 10–11 (collecting cases and comparing them to the

liberal joinder standard set forth in Gibbs, 383 U.S. at 724)]. Hills notes that she and

Allen both intend to pursue a nationwide class action and raises concern that two

separate class actions in different District Courts could create a risk of inconsistent or

varying adjudications.

        Indeed, such a risk is one of the rationales for the class action mechanism. See

Fed. R. Civ. P. 23(b)(1)(A). However, even with the addition of class allegations, this

action would not be a class action until a class was certified by the Court. See Phillips v.

Ford Motor Co., 435 F.3d 785, 787 (7th Cir. 2006). Thus, the Court—at this early stage of

litigation before a motion for class certification has even been filed—must address the



1 See also McDowell, 645 F. Supp. 2d at 695–96 (“Rule 20 does not operate without limitation; this is
precisely the type of joinder that Rule 21 was designed to curb. Berry, 2001 WL 111035, at *17 (finding
misjoinder and severing claims where among other things the plaintiffs were employed at six different
facilities, had different supervisors and had few common defendants); Maclin, 1996 WL 495558, at *7
(severing claims as misjoined where the discrimination took place at different times, involved different
people and was committed by different supervisors in different departments); cf. King v. Gen. Elec. Co.,
960 F.2d 617, 626 (7th Cir. 1992) (finding abuse of discretion where trial judge consolidated claims
pursuant to Rule 42(a) that involved different time periods and different allegations)”).


                                                    8
instant joinder request as it would an ordinary case involving a single plaintiff

attempting to add an additional plaintiff. That is, proper joinder requires a right arising

“out of the same transaction, occurrence, or series of transactions or occurrences.” Fed.

R. Civ. P. 20(a)(1)(A).

       Despite any connection to a common corporate policy, Hills’s and Allen’s claims

are inextricably intertwined with the unique circumstances of their pregnancies, the

recommendations of their supervisors, and their FMLA applications. Even corporate

decisions to award attendance points, to refuse to excuse attendance points, or to

terminate Hills’s and Allen’s employment would be dependent on highly personalized

transactions or occurrences at different times and places. Notably, Hills and Allen allege

that the discrimination against them occurred because of disparate treatment of the

SAG policy. Thus, they have made their own personal interactions with the policy,

rather the policy alone, the focus of the lawsuits. In so doing, they are not presenting

claims arising from related transactions or occurrences let alone the “same” transaction

or occurrence required under Rule 20.

              2.      Personal Jurisdiction over AT&T for Allen’s Claims

       Even if Hills’s and Allen’s claims arose from the same transaction or occurrence,

Allen’s claims would be futile in Indiana. As a general rule, district courts should

liberally grant leave to amend pleadings. Fed. R. Civ. P. 15(a); Foman v. Davis, 371 U.S.

178, 182 (1962); Mulvania v. Sheriff of Rock Island Cty., 850 F.3d 849, 854 (7th Cir.), reh'g

denied, No. 16-1711, 2017 WL 2726577 (7th Cir. May 16, 2017), and cert. denied sub nom.

Mulvania v. Rock Island Cty. Sheriff, 138 S. Ct. 361 (2017). However, “district courts have

                                               9
broad discretion to deny leave to amend where there is undue delay, bad faith, dilatory

motive, repeated failure to cure deficiencies, undue prejudice to defendants, or where

the amendment would be futile.” Arreola v. Godinez, 546 F.3d 788, 796 (7th Cir. 2008). “A

new claim is futile if it would not withstand a motion to dismiss.” Vargas-Harrison v.

Racine Unified Sch. Dist., 272 F.3d 964, 974 (7th Cir. 2001).

        AT&T correctly argues the futility of adding Allen as a plaintiff in this case

because this Court lacks personal jurisdiction over it for Allen’s claims. Unless

otherwise authorized by a federal statute, a federal court’s ability to exercise personal

jurisdiction over a defendant is generally subject to the same territorial limitations that

apply to courts of the forum state. Fed. R. Civ. P. 4(k)(1); see also Daimler AG v. Bauman,

571 U.S. 117, 125 (2014) (“Federal courts ordinarily follow state law in determining the

bounds of their jurisdiction over persons.”). Allen’s claims would be raised under Title

VII, the ADA, and the FMLA, none of which contain an authorization that would

support jurisdiction in Indiana over Allen’s claims. 2 Therefore, to retain jurisdiction

over Allen’s claims, personal jurisdiction must exist consistent with the laws of Indiana.

Fed. R. Civ. P. 4(k)(1).


2 Claims under Title VII and the ADA are subject to 42 U.S.C. § 2000e-5(f)(3), which authorizes
jurisdiction

        in the judicial district in which the employment records relevant to such practice are
        maintained and administered, or in the judicial district in which the aggrieved person
        would have worked but for the alleged unlawful employment practice, but if the
        respondent is not found within any such district, such an action may be brought within
        the judicial district in which the respondent has his principal office.

FMLA claims “may be maintained against any employer . . . in any Federal or State court of competent
jurisdiction.” 29 U.S.C.A. § 2617(a)(2).


                                                    10
       Courts in Indiana “may exercise jurisdiction on any basis not inconsistent with

the Constitutions of this state or the United States.” Ind. R. Tr. P. 4.4(A). Jurisdiction can

be “’general’ (sometimes called ‘all-purpose’) or ’specific’ (sometimes called ‘case-

linked’).” Bristol-Myers Squibb Co. v. Superior Court of Cal., 137 S. Ct. 1773, 1780 (2017).

Federal due process permits the exercise of general jurisdiction over a corporation only

in its formal place of incorporation, its principal place of business, or “in an exceptional

case” where a corporation’s operations in another state are “so substantial and of such a

nature as to render the corporation at home” there. Daimler, 571 U.S. at 139 n. 19.

       Here, AT&T Mobility is incorporated in Delaware and is headquartered in

Georgia while AT&T Services is incorporated in Delaware and headquartered in Texas.

Additionally, Hills presents no exceptional circumstances to convince the Court that

either company is “at home” in Indiana with regard to Allen’s claims. Moreover, AT&T

Mobility’s business locations and employees, regardless of their relation to Allen, are

not sufficient to warrant general jurisdiction. See Bristol-Myers Squibb (137 S. Ct. at 1782–

84). Therefore, Hills has not established general jurisdiction in Indiana over AT&T

Mobility or AT&T Services for Allen’s claims.

       Courts may exercise specific jurisdiction over a corporation only if (1) the

defendant has certain purposeful, minimum contacts with the forum; (2) the case or

controversy arises from or related to the defendant’s minimum contacts; and (3) the

exercise of jurisdiction does not offend traditional notions of fair play and substantial

justices. See Goodyear Dunlop Tires Operations, S.A. v. Brown, 564 U.S. 915, 919 (2011);

Burger King Corp. v. Rudzewicz, 471 U.S. 462, 475 (1985); Hanson v. Denckla, 357 U.S. 235,

                                              11
253 (1958); Int’l Shoe, 326 U.S. at 316. The relevant inquiry for specific jurisdiction is not

the quantity of contacts in a state but rather their relationship to the particular plaintiff’s

claims at issue. Bristol-Myers Squibb, 137 S. Ct. at 1781. Here, Hills has not alleged any

relationship between either AT&T defendant’s minimum contacts in Indiana and

Allen’s claims as described previously. Moreover, Allen’s expected role as a putative

class representative does not create the necessary relationship. See Greene v. Mizuho

Bank, Ltd., 289 F. Supp. 3d 870, 871 (N.D. Ill. 2017) (finding that Bristol-Myers Squibb

applies to named plaintiffs in a putative class action).

       Therefore, Hills has established neither general nor specific jurisdiction in this

Court over AT&T Mobility or AT&T Services for Allen’s putative class action claims.

Without such jurisdiction, Allen’s claims are futile such that adding her as a plaintiff in

this action is not warranted. Hills’s reply brief related to her motion to amend and her

conditional motion for transfer imply that she was concerned about this jurisdictional

issue, but she raised no explicit argument that personal jurisdiction for Allen’s claims

existed in this Court. Instead, Hills turned her attention to her alternative request for

transfer “in the interest of advancing [hers and Allen’s] claims in a single litigation,

rather than piecemeal.” [DE 48 at 14]. Unable to grant Hills’s motion to amend to add

Allen as a plaintiff, the Court now considers Hills’s alternative motion to transfer.

       C.     Alternative Motion to Transfer

       Pursuant to 28 U.S.C. § 1404(a), a federal district court may transfer any civil

action to any other district for the convenience of the parties and witnesses and in the

name of justice if venue is proper in both courts. Therefore, transfer analysis involves

                                              12
separate inquiries into (1) proper venue in both the transferor and transferee courts; (2)

the convenience of parties and witnesses; and (3) the interest of justice. Research

Automation Inc. v. Schrader-Bridgeport Int’l, Inc., 626 F.3d 973, 978 (7th Cir. 2010). The

burden is on the movant to show that transfer is warranted. Coffey v. Van Dorn Iron

Works, 796 F.2d 217, 219–20 (7th Cir. 1986). However, the statute allows for a “flexible

and individualized” analysis of the unique issues raised in a particular civil action,

which therefore places considerable discretion in the transferor court when deciding

whether transfer is appropriate. Research Automation, 626 F.3d at 977–78 (citing Stewart

Org., Inc. v. Ricoh Corp., et al., 487 U.S. 22, 29 (1988)).

                1.      Venue

        Under 28 U.S.C. § 1391(b) 3, a civil action

        may be brought in (1) a judicial district in which any defendant resides, if
        all defendants are residents of the State in which the district is located; (2)
        a judicial district in which a substantial part of the events or omissions
        giving rise to the claim occurred, or a substantial part of property that is
        the subject of the action is situated; or (3) if there is no district in which an
        action may otherwise be brought as provided in this section, any judicial
        district in which any defendant is subject to the court's personal
        jurisdiction with respect to such action.

Hills has not established proper venue pursuant to Section 1391(b) for both this Court

and the Northern District of Georgia as required for transfer under Section 1404(a).

        As to the first prong, Hills presents nothing to suggest let alone establish that

both AT&T Mobility and AT&T Services are residents of Georgia. AT&T Mobility


3Section 1391(b) must be considered because venue for FMLA claims, like those Hills includes in her
complaint, is not determined by any statute in the FMLA, but instead by the Section 1391(b) venue
provision. [See DE 53 at 15 n.6 (laying out the interaction between the exclusive venue provisions under
Title VII and ADA and the FMLA)].

                                                   13
admittedly is a Georgia resident, but AT&T Services is incorporated in Delaware with a

principal place of business in Texas. And nothing else in the pleadings indicates that

AT&T Services is “at home” in Georgia.

      As to the second prong, Hills has not demonstrated that a substantial part of the

events or omissions giving rise to her claims occurred in Georgia. The record is clear

that Hills endured assignment of attendance points under SAG in Indiana and

termination from her job with AT&T Mobility in Indiana. Hills argues that the SAG

policy was developed and implemented in Atlanta, where AT&T Mobility has its

principal place of business and where AT&T Services is also subject to personal

jurisdiction. More specifically, Hills relies upon AT&T Services’ connection to AT&T

Mobility as members of the same business family and contends that AT&T Services

purposefully availed itself of the Northern District of Georgia by doing business there

in the form of working with AT&T Mobility to develop and implement the company-

wide SAG policy that drove the decisions affecting her. The Court is not persuaded.

      As discussed above, Hills’s challenge to the SAG policy is inextricably linked and

intertwined with the unique circumstances related to her pregnancy and the unique

decisions and recommendations of the local and area managers overseeing her

employment. Moreover, AT&T’s Centralized Attendance Group (“CAG”) that Hills

conclusorily alleges applies and administers the SAG policy includes no individuals

from the State of Georgia. Without more, Hills has not shown that a “substantial” part

of the events giving rise to her claims occurred in Georgia.



                                            14
       As to third prong, Hills cannot argue that there is no district other than the

Northern District of Georgia in which she could have otherwise brought her claims. Her

claims are clearly properly venued here in the Northern District. Having failed to

establish proper venue in the Northern District of Georgia, transfer is not warranted.

              2.     Convenience

       Even if the Northern District of Georgia had been a proper venue for Hills’s

claims, the most she has been able to show is that both fora are equally convenient. Hills

and many of the individuals identified in her complaint that would likely be relevant

witnesses are located in Indiana. Assuming that the SAG policy was developed by

AT&T Mobility in Georgia, individuals involved in that process along with related

records are likely to be located in Georgia. Yet the corporate AT&T witnesses would

probably have greater resources to accommodate any necessary travel as part of this

litigation compared to those available to Hills and the individual witnesses in Indiana.

Therefore, the convenience of witnesses factor might favor litigation in this Court, but is

probably of greater benefit to neither party.

              3.     Interests of Justice

       The analysis of the public’s interest in this case, incorporated into the Section

1404 transfer statute as the interests of justice, focuses on the efficient administration of

the court system, rather than the private considerations of the litigants. Research

Automation, 626 F.3d at 978. Factors that are relevant this analysis include: (1) the

speediness of trial in either jurisdiction; (2) each court’s familiarity with the relevant

law; and (3) each location’s relationship to the controversy. Id. Despite Hills’s argument

                                              15
to the contrary, nothing suggests that trial will occur more quickly in the Northern

District of Georgia. An answer has yet to be filed in this case and no Rule 16(b)

preliminary pretrial order has been issued to govern discovery. This case remains in the

early stages. Additionally, AT&T promises a jurisdictional challenge should the case be

transferred to the Northern District of Georgia, which would slow the case down in a

way that would not happen in this Court.

       Furthermore, both courts are equally familiar with the relevant law. And once

again, the controversy in inextricably linked to events in Indiana. The Court

acknowledges that the Northern District of Georgia would have an interest in the

resolution of claims against a corporation residing there. However, Hills has not shown

that valid interest is greater than Indiana’s valid interest in the claims growing out of

employment issues in its State. Therefore, the interests of justice do not justify transfer.

III.   CONCLUSION

       For the reasons discussed above, the Court DENIES IN PART Hills’s motion to

amend the complaint to add Cynthia Allen as a plaintiff [DE 36] and GRANTS IN

PART Hills’s motion to amend to add class allegations [DE 36]. Hills’s alternative

conditional motion to transfer is DENIED. [DE 47]. Plaintiff may file a second amended

complaint, including the relevant class allegations incorporated into her proposed

second amended complaint [DE 37] related to the instant motion to amend, by

December 11, 2018. The Court DIRECTS the Clerk to seal the proposed amended

complaint [DE 37] accompanying Hills’s instant motion to amend to avoid confusion on

the docket going forward.

                                             16
SO ORDERED this December 4, 2018.

                                    s/Michael G. Gotsch, Sr.
                                    Michael G. Gotsch, Sr.
                                    United States Magistrate Judge




                               17
